Name: Commission Implementing Regulation (EU) NoÃ 914/2013 of 23Ã September 2013 establishing budgetary ceilings for 2013 applicable to certain direct support schemes provided for in Council Regulation (EC) NoÃ 73/2009
 Type: Implementing Regulation
 Subject Matter: budget;  agricultural policy;  economic geography
 Date Published: nan

 24.9.2013 EN Official Journal of the European Union L 252/14 COMMISSION IMPLEMENTING REGULATION (EU) No 914/2013 of 23 September 2013 establishing budgetary ceilings for 2013 applicable to certain direct support schemes provided for in Council Regulation (EC) No 73/2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular the first subparagraph of Article 51(2), the first subparagraph of Article 69(3), the first subparagraph of Article 123(1), the first subparagraph of Article 131(4) and Article 142(c) thereof, Whereas: (1) For the Member States implementing, in 2013, the single payment scheme provided for under Title III of Regulation (EC) No 73/2009, the budgetary ceilings for each of the payments referred to in Articles 52, 53 and 54 of that Regulation should be established for 2013. (2) For the Member States making use, in 2013, of the options provided for in Articles 69(1) or 131(1) of Regulation (EC) No 73/2009, the budgetary ceilings for the specific support referred to in Chapter 5 of Title III of Regulation (EC) No 73/2009 should be established for 2013. (3) Article 69(4) of Regulation (EC) No 73/2009 limits the resources that can be used for any coupled measure provided for in points (i), (ii), (iii) and (iv) of Article 68(1)(a) and in Article 68(1)(b) and (e) to 3,5 % of the national ceiling referred to in Article 40 of the same Regulation. For the sake of clarity, the Commission should publish the ceiling resulting from the amounts notified by the Member States for the measures concerned. (4) Pursuant to Article 69(6)(a) of Regulation (EC) No 73/2009, the amounts calculated in accordance with Article 69(7) of that Regulation have been laid down in Annex III of Commission Regulation (EC) No 1120/2009 of 29 October 2009 laying down detailed rules for the implementation of the single payment scheme provided for in Title III of Council Regulation (EC) No 73/2009 (2). For the sake of clarity, the Commission should publish the amounts notified by Member States which they intend to use in accordance with Article 69(6)(a) of Regulation (EC) No 73/2009. (5) For the sake of clarity, the 2013 budgetary ceilings for the single payment scheme, resulting from deduction of the ceilings established for the payments referred to in Articles 52 53, 54 and 68 of Regulation (EC) No 73/2009 from the ceilings given in Annex VIII to the same Regulation, should be published. The amount to be deducted from the said Annex VIII in order to finance the specific support provided for in Article 68 of Regulation (EC) No 73/2009 corresponds to the difference between the total amount for the specific support notified by the Member States and the amounts notified to finance the specific support in accordance with article 69(6)(a) of the same Regulation. Where a Member State implementing the single payment scheme decides to grant the support referred to in point (c) of Article 68(1), the amount notified to the Commission is to be included in the single payment scheme ceiling, as this support takes the form of an increase in the unit value and/or the number of the farmers payment entitlements. (6) For Member States implementing, in 2013, the single area payment scheme provided for in Chapter 2 of Title V of Regulation (EC) No 73/2009, the annual financial envelopes should be established in accordance with Article 123(1) of that Regulation. (7) For the sake of clarity, the maximum amount of funds available to Member States applying the single area payment scheme for granting separate sugar payments in 2013 under Article 126 of Regulation (EC) No 73/2009, established on the basis of their notification, should be published. (8) For the sake of clarity, the maximum amount of funds available to Member States applying the single area payment scheme for granting separate fruit and vegetables payments in 2013 pursuant to Article 127 of Regulation (EC) No 73/2009, established on the basis of their notification, should be published. (9) For the sake of clarity, the maximum amount of funds available to Member States applying the single area payment scheme for granting separate soft fruit payments in 2013 pursuant to Article 129 of Regulation (EC) No 73/2009, established on the basis of their notification, should be published (10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 1. The budgetary ceilings for 2013 referred to in Article 51(2) of Regulation (EC) No 73/2009 are set out in Annex I to this Regulation. 2. The budgetary ceilings for 2013 referred to in Article 69(3) and 131(4) of Regulation (EC) No 73/2009 are set out in Annex II to this Regulation. 3. The budgetary ceilings for 2013 for the support provided for in points (i), (ii), (iii) and (iv) of Article 68(1)(a) and in Article 68(1)(b) and (e) of Regulation (EC) No 73/2009 are set out in Annex III to this Regulation. 4. The amounts that can be used by the Member States in accordance with Article 69(6)(a) of Regulation (EC) No 73/2009 to cover the specific support provided in Article 68(1) of the same Regulation are set out in Annex IV to this Regulation. 5. The budgetary ceilings for 2013 for the single payment scheme referred to in Title III of Regulation (EC) No 73/2009 are set out in Annex V to this Regulation. 6. The annual financial envelopes for 2013 referred to in Article 123(1) of Regulation (EC) No 73/2009 are set out in Annex VI to this Regulation. 7. The maximum amounts of funding available to the Czech Republic, Hungary, Latvia, Lithuania, Poland, Romania and Slovakia for granting the separate sugar payment in 2013, as referred to in Article 126 of Regulation (EC) No 73/2009, are set out in Annex VII to this Regulation. 8. The maximum amounts of funding available to the Czech Republic, Hungary, Poland and Slovakia for granting the separate fruit and vegetables payment in 2013, as referred to in Article 127 of Regulation (EC) No 73/2009, are set out in Annex VIII to this Regulation. 9. The maximum amounts of funding available to Bulgaria, Hungary and Poland for granting the separate soft fruit payment in 2013, as referred to in Article 129 of Regulation (EC) No 73/2009, are set out in Annex IX to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) OJ L 316, 2.12.2009, p. 1. ANNEX I Budgetary ceilings for direct payments to be granted in accordance with Articles 52, 53 and 54 of Regulation (EC) No 73/2009 2013 calendar year (thousand EUR) BE ES FR AT PT FI Sheep and goat premium 21 892 600 Sheep and goat supplementary premium 7 184 200 Suckler cow premium 77 565 261 153 525 622 70 578 78 695 Additional suckler cow premium 19 389 26 000 99 9 462 ANNEX II Budgetary ceilings for the specific support provided for in Article 68(1) of Regulation (EC) No 73/2009 2013 Calendar year Member State (thousand EUR) Belgium 8 600 Bulgaria 28 500 Czech Republic 31 826 Denmark 40 975 Estonia 1 253 Ireland 25 000 Spain 248 054 France 478 600 Italy 321 950 Latvia 5 130 Lithuania 13 304 Hungary 131 898 Netherlands 38 900 Austria 13 900 Poland 106 558 Portugal 34 111 Romania 44 257 Slovenia 14 424 Slovakia 13 500 Finland 57 055 Sweden 3 469 United Kingdom 29 800 Amounts notified by the Member States to grant the support referred to in point (c) of Article 68(1) which are included in the Single payment scheme ceiling. Slovenia: 5 800 thousand EUR ANNEX III Budgetary ceilings for the support provided for in points (i), (ii), (iii) and (iv) of article 68(1)(a) and article 68(1)(b) and (e) of Regulation (EC) No 73/2009 2013 Calendar year Member State (thousand EUR) Belgium 4 461 Bulgaria 28 500 Czech Republic 31 826 Denmark 17 075 Estonia 1 253 Ireland 25 000 Spain 179 954 France 297 600 Italy 152 950 Latvia 5 130 Lithuania 13 304 Hungary 46 164 Netherlands 31 420 Austria 13 900 Poland 106 558 Portugal 21 210 Romania 44 257 Slovenia 8 624 Slovakia 13 500 Finland 57 055 Sweden 3 469 United Kingdom 29 800 ANNEX IV Amounts to be used by the Member States in accordance with Article 69(6)(a) of Regulation (EC) No 73/2009 to cover the specific support provided in Article 68(1) of that Regulation 2013 Calendar year Member State (thousand EUR) Belgium 8 600 Denmark 23 250 Ireland 23 900 Spain 144 390 France 84 000 Italy 144 900 Netherlands 31 700 Austria 11 900 Portugal 21 700 Slovenia 5 800 Finland 6 190 ANNEX V Budgetary ceilings for the single payment scheme 2013 Calendar year Member State (thousand EUR) Belgium 517 901 Denmark 1 031 277 Germany 5 852 938 Ireland 1 339 769 Greece 2 233 227 Spain 4 913 824 France 7 607 272 Italy 4 202 935 Luxembourg 37 671 Malta 5 503 Netherlands 890 551 Austria 679 111 Portugal 476 907 Slovenia 141 450 Finland 518 883 Sweden 767 437 United Kingdom 3 958 242 ANNEX VI Annual financial envelopes for the single area payment scheme 2013 Calendar year Member State (thousand EUR) Bulgaria 553 245 Czech Republic 832 828 Estonia 99 912 Cyprus 53 499 Latvia 138 041 Lithuania 356 545 Hungary 1 140 921 Poland 2 760 813 Romania 1 213 143 Slovakia 354 697 ANNEX VII Maximum amounts of funding available to member states for granting the separate sugar payments referred to in article 126 of Regulation (EC) No 73/2009 2013 Calendar year Member State (thousand EUR) Czech Republic 44 245 Latvia 3 308 Lithuania 10 260 Hungary 41 010 Poland 159 392 Romania 7 072 Slovakia 19 289 ANNEX VIII Maximum amounts of funding available to Member States for granting the separate fruit and vegetables payments referred to in article 127 of Regulation (EC) No 73/2009 2013 Calendar year Member State (thousand EUR) Czech Republic 414 Hungary 4 756 Poland 6 715 Slovakia 690 ANNEX IX Maximum amounts of funding available to member states for granting the separate soft fruit payments referred to in Article 129 of Regulation (EC) No 73/2009 2013 Calendar year Member State (thousand EUR) Bulgaria 226 Hungary 391 Poland 11 040